Citation Nr: 0336494	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-02 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy to include as a result of exposure to herbicide 
agents. 

2.  Entitlement to service connection for pulmonary 
sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from March 1963 to February 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

In June 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

As to the issues on appeal, the evidence is inadequate to 
fully evaluate the veteran's claims.  The veteran reports 
treatment for the disabilities at issue in the mid 1980s by 
Dr. Harmon at Shands Hospital in Gainesville, Florida and 
current treatment at VA Medical Centers in Oakland Park and 
Miami.  While a 1999 VA hospital discharge record is of 
record, any additional treatment records from the VA Medical 
Centers as well as the Shands Hospital in Gainesville, 
Florida should be obtained.  Additionally, the veteran 
reports that doctors at the VA Medical Centers have 
attributed his current disabilities to his service; 
therefore, the veteran should be asked to provide additional 
information in this regard and those doctors should be 
contacted.

Thereafter, if appropriate, VA examinations regarding the 
nature and etiology of the veteran's current claimed 
peripheral neuropathy and pulmonary sarcoidosis should be 
provided.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, the 
U.S. Code provisions, and any other 
applicable legal precedents.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since service.  
The veteran should also be asked to 
provide the names and addresses of health 
care providers that have attributed his 
current disabilities to his service.  
Thereafter, the RO should obtain copies 
of all records that have not already been 
obtained.  The appellant's assistance in 
obtaining these documents should be 
solicited as needed.

This should include treatment records 
from Shands Hospital in Gainesville, 
Florida, from a Dr. Harmon, and any 
additional treatment records for the 
veteran from any VA Medical Centers, 
including Oakland Park and Miami, Florida 
VA Medical Centers.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.

3.  The veteran should be afforded 
appropriate VA examination(s) regarding 
the claims of entitlement to service 
connection for peripheral neuropathy and 
pulmonary sarcoidosis.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.

The examiner(s) should describe all 
current chronic pulmonary and 
neurological diagnoses, as appropriate.  
All necessary diagnostic testing should 
be done to determine the full extent of 
any disability present.

Thereafter, the examiner should determine 
the date of onset and the relationship, 
if any, of the diagnosed appropriate 
disability to the veteran's service, 
including as a result of exposure to 
herbicide agents.  The examination must 
encompass a detailed review of the 
veteran's service medical records, 
relevant history, post service treatment 
records, and prior examinations, and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.  

The examiner should opine whether it is 
at least as likely as not (probability of 
50 percent or greater) that any currently 
diagnosed peripheral neuropathy and/or 
pulmonary sarcoidosis had its onset in or 
is otherwise related to the veteran's 
service, including to exposure to 
herbicide agents.  The underlined 
standard of proof should be utilized in 
formulating a response.  If there is no 
identifiable relationship between service 
and any currently diagnosed peripheral 
neuropathy and pulmonary sarcoidosis, 
that should be clearly set forth.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.   If the 
examiner disagrees with any opinions 
contained in the claims file which 
contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




